Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. (US 8,441,059; hereinafter Sim) in view of Son et al. (US 7,679,133; hereinafter Son). 
Regarding claim 1, Sim discloses, in figs. 3 & 4, a logic device comprising: a substrate 100 having a surface defining a horizontal plane; an epitaxial channel PL formed orthogonally to the horizontal plane of the substrate surface, the epitaxial channel PL having a height extending above the substrate surface 100 and a length extending along a first direction of the horizontal plane, the epitaxial channel PL having a first side and a second side; and a stack of horizontal transistors (WL_PL) on the substrate surface comprising a first horizontal transistor having a 
Sim discloses the logic device as above but fails to disclose each of the horizontal transistors comprising the horizontal isolation layer, a source region, a gate, and a drain region.
However, Son discloses each of the horizontal transistors comprising the horizontal isolation layer 105a/105b, a source region 117b, a gate 132a, and a drain region 117b (fig. 2 & col. 11, lines 21-23). It would have been obvious to one of ordinary skill in the art to use the horizontal transistors as taught by Son for increased speed and decreased power consumption.

Regarding claim 2, Sim discloses further comprising a first contact (WL_CT) in electrical communication with the first horizontal transistor (WL_PL), a second contact (WL_CT) in electrical communication with the second horizontal transistor (WL_PL) and a third contact (WL_CT) in electrical communication with the third horizontal transistor (WL_PL) (fig. 3).  
Regarding claim 3, Sim discloses wherein the first contact (WL_CT) contacts the first horizontal transistor (WL_PL) at the first step, the second contact (WL_CT) contacts the second horizontal transistor (WL_PL) at the second step, and the third contact (WL_CT) contacts the third horizontal transistor (WL_PL) at the third step (fig. 3).  
Regarding claim 4, Sim discloses wherein the first length is longer than the second length and the second length is longer than the third length (fig. 3).  
Regarding claim 5, Sim discloses wherein the first horizontal transistor (WL_PL) is closest to the substrate surface (fig. 3).  

Regarding claim 11, Sim discloses wherein the length of each of the horizontal transistors (WL_PL) extends from a first end of the horizontal transistor, each of the first ends of the horizontal transistors vertically aligned and the first step, second step and third step are located at a second end of the horizontal transistors (fig. 3).  
Regarding claim 12, Sim discloses further comprising one or more additional horizontal transistors (WL_PL) stacked on top of the third horizontal transistor (WL_PL), each additional horizontal transistor (WL_PL) having a shorter length then the adjacent horizontal transistor (WL_PL) closer to the substrate surface (fig. 3).  

Regarding claim 13, Sim discloses, in figs. 3 & 4, a logic device comprising: a substrate 100 having a surface defining a horizontal plane; an epitaxial channel PL formed orthogonally to the horizontal plane of the substrate surface, the epitaxial channel PL having a height extending above the substrate surface and a length extending along a first direction of the horizontal plane, the epitaxial channel PL having a first side and a second side; and a stack of horizontal transistors (WL_PL) on the substrate surface in contact with the first side or second side of the epitaxial channel PL, each of the horizontal transistors (WL_PL) having a length extending from a first end of the horizontal transistor (WL_PL) along the first direction to a second end of the horizontal transistor (WL_PL), the length of each of the horizontal transistors decreasing with increasing distance from the substrate surface.  
Sim discloses the logic device as above but fails to disclose each of the horizontal transistors comprising the horizontal isolation layer, a source region, a gate, and a drain region.
.

2.	Claims 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 8,441,059) in view of Son (US 7,679,133); and further in view of Zhou et al. (US 2019/0355717; hereinafter Zhou). 
Regarding claims 7 and 15, the combination of Sim and Son fails to disclose the gate comprises a high-k /metal gate. 
However, Zhou discloses the gate comprises a high-k 280/metal gate 284 ([0109] & [0115]). In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to use the gate material such as taught by Zhou since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Regarding claims 8 and 16, Zhou discloses wherein one or more of the source region or the drain region comprises cobalt and a metal liner comprising one or more of titanium, titanium silicide, or titanium nitride ([0135]).
Regarding claims 9 and 17, Zhou discloses wherein one or more of the source region or the drain region further comprises silicon with a dopant selected from one or more of boron (B), gallium (Ga), phosphorus (P) or arsenic (As) ([0134]).
 wherein the gate comprises a gate metal selected from one or more of cobalt (Co), tungsten (W) or titanium (Ti) ([0115]).

Response to Arguments

3.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818